DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 14, 16, 18, 19, 21, 22, 26, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eugene et al. (GB 2447477A), hereinafter ‘Eugene’, and further in view of Larrabee et al. (US 5602333), hereinafter ‘Larrabee’.

Regarding Claim 22, 1, and 40, Eugene teaches a cell population sensor for determining a value indicative of the permittivity of a cell population (Abstract dielectric properties of a material reveal structural and compositional characteristics which may be used in analysis; Pg 1, field of invention disclosing the invention relates to measuring a complex impedance (complex permittivity) of materials and complex systems having ionic conductivity such as hydrated porous materials, electrolytes, cell suspensions and biological tissues), comprising:, a first excitation electrode (Fig. 1, 13) and a second excitation electrode (Fig. 1, 14) which are coupled to the circuit (Fig. 1, module 1 having conditioning circuit 9), wherein an excitation current through the cell population, which oscillates with an excitation frequency, can be generated by means of the circuit (Pg. 2, number 13-14; Pg 4 number 38-39 stimulate current signal in cell 5; Pg 4, number 37, disclosing varying frequency ranges) via the first and second excitation electrodes (Pg. 4, number 38, signal applied to two of the four electrodes; Pg 5, Number 45 current electrodes 13 and 14), a first measuring electrode and a second measuring electrode (Fig. 1, showing two electrodes 3) for measuring a voltage in the cell population between the first and second measuring electrodes (Pg. 4, number 40, potential difference across electrodes 3 sensed; Pg 5, number 45, disclosing voltage measured across the potential electrodes) a first sampling circuit  which is coupled to the first excitation electrode and/or the second excitation electrode (Fig. 1, voltage converter 2 coupled to electrodes 13 and 14 via switch 15) and in operation provides first sampled values for the oscillating excitation current (Page 4, number 39 current flowing is converted and digitized to provide value), a second sampling circuit (Fig. 1, circuit 4) which is coupled to the first and second measuring electrodes and in operation provides second sampled values Pg. 4, number 40, potential difference across electrodes 3 sensed by potential buffer 4; Pg 5, number 45, disclosing voltage measured across the potential electrodes), and a data processing device which is coupled to the first sampling circuit and the second sampling circuit (Fig. 1, data acquisition module 7 coupled to circuits 2 and 4 respectively to 12 and 11 of module 7; Pg 5, number 44) and which is configured to determine the value indicative of the permittivity of the cell population on the basis of the first sampled values and the second sampled values (Pg 5, number 44 from measured parameters complex impedance is determined; Pg 1, field of invention disclosing the invention relates to measuring a complex impedance (complex permittivity) of materials and complex systems having ionic conductivity such as hydrated porous materials, electrolytes, cell suspensions and biological tissues). 
Eugene teaches a signal conditioning circuit coupled to the first and second excitation electrodes but fails to disclose an oscillator circuit.  Larrabee teaches a signal conditioning unit that consist of an oscillator that generates an AC signal applied to a tank at a frequency in a range between 250 KHz to about 2MHz (Col. 4, Lines 45-57) for the benefit of generating an AC signal transmitted to electrodes to measure a level of liquid in a tank (Col. 5, Lines 20-34 analyze response from transmitted signal).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a signal conditioning circuit that consist of an oscillator that generates an AC signal applied to a tank at a frequency in a range between 250 KHz to about 2MHz for the benefit of generating an AC signal transmitted to electrodes to measure a sample in a tank as taught by Larrabee in Col. 4, Lines 45-57 and Col. 5, Lines 20-34.

Regarding Claims 5 and 26, Eugene in view of Larrabee further teaches wherein the excitation frequency of the excitation current is between 50 kHz and 20 MHz (Page 8, number 66; Larrabee frequency in a range between 250 KHz to about 2MHz). 

Regarding Claim 14, Eugene in view of Larrabee teaches wherein generating the excitation current through the cell population, which oscillates with the excitation frequency, comprises a galvanic de-coupling between an alternating current source, outputting the excitation current, and the cell population (Page 5, number 41 disclosing circuit includes switch 15 which interrupts current flowing through the sample).

Regarding Claim 16, Eugene in view of Larrabee further teaches a method for deriving at least one characteristic property of a cell population, comprising the following steps: performing the method for determining a value indicative of the permittivity of a cell population according claim 1 several times, using a plurality of different excitation frequencies, and determining a plurality of values indicative of the permittivity of the cell population for the plurality of different excitation frequencies, and deriving the at least one characteristic property of the cell population by relating the plurality of values indicative of the permittivity of the cell population (Eugene in Page 8, number 66 disclosing measurements were performed in the frequency range from 0.5 Hz to 500 KHz; Page 1, number 4 complex dielectric permittivity is determined over a large applied frequency range, Page 1, field of invention).

Regarding Claim 18, Eugene in view of Larrabee further teaches different excitation frequencies are from a frequency range of 100 kHz to 10 MHz, in particular from a frequency range of 50 kHz to 20 MHz (Eugene Page 8, number 66; Larrabee frequency in a range between 250 KHz to about 2MHz). 

Regarding Claim 19, Eugene in view of Larrabee further teaches wherein each instance of said several times of performing the method for determining a value indicative of the permittivity of a 

Regarding Claim 21, Eugene in view of Larrabee further teaches wherein the at least one characteristic property of the cell population comprises at least one property of the number of living cells, the size of the cells and the homogeneity of the cells (Page 3, number 30 disclosing particle concentration and size distribution, the aggregation).

Claims 3, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eugene et al. (GB 2447477A), hereinafter ‘Eugene’, in view of Larrabee et al. (US 5602333), hereinafter ‘Larrabee’ and further in view of Kell et al. (US 5569591), hereinafter ‘Kell’.

Regarding Claim 3 and 24, Eugene teaches the permittivity is determined over a large applied frequency range (Page 1, number 4) however Eugene in view of Larrabee fails to explicitly disclose wherein the first sampling circuit has a first settable sampling rate and wherein the second sampling circuit has a second settable sampling rate, wherein the first settable sampling rate and the second settable sampling rate are settable to at least 4 times the excitation frequency of the excitation current, in particular substantially to 4 times the excitation frequency of the excitation current.
Kell teaches a monitoring apparatus for cellular biological material comprising an applied signal to current electrodes and data from the voltage electrodes at a sampling frequency at 25 times the frequency, at blocks consisting of 512 samples (Col. 7, Lines 11-20) for the benefit of collecting spectra and forming an ensemble of power spectra in order to enhance the signal to noise ratio, which was used for the registration of non-linear biological dielectric spectra (Col. 7, Lines 10-27 describing sampling rate and resulting benefit).


Regarding Claim 8 and 9, Eugene in view of Larrabee fails to explicitly disclose wherein the step of determining the value indicative of the permittivity of the cell population includes applying a complex Fourier transformation to the first sampled values and the second sampled values of Claim 8 and wherein the step of determining the value indicative of the permittivity of the cell population comprises at least one of the following steps: determining the amplitude of the oscillating excitation current, determining that spectral component of the voltage that has the excitation frequency, and determining the phase shift between excitation current and said spectral component of the voltage of Claim 9.
Kell teaches determining the value indicative of the permittivity of the cell population includes applying a complex Fourier transformation to the first sampled values and the second sampled values of Claim 8 (Col. 10, Lines 23-28 performs Fourier transformation on signal received from potential signals between inner pair of electrodes 3 and signal between outer pair excite electrodes 4 as process is repeated for the excitation signal) and wherein the step of determining the value indicative of the permittivity of the cell population comprises at least one of the following steps: determining the amplitude of the oscillating excitation current (Col. 8, Lines 39-46 exciting frequency was varied and the amplitude observed; Col 8, Lines 16-25 observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise), determining that spectral component of the voltage that has the excitation frequency, and determining the phase shift between excitation current and said spectral component of the voltage of Claim 9 for the benefit of determining the power levels at multiple harmonics and observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide determining the value indicative of the permittivity of the cell population includes applying a complex Fourier transformation to the first sampled values and the second sampled values of Claim 8 and wherein the step of determining the value indicative of the permittivity of the cell population comprises at least one of the following steps: determining the amplitude of the oscillating excitation current, determining that spectral component of the voltage that has the excitation frequency, and determining the phase shift between excitation current and said spectral component of the voltage of Claim 9 for the benefit of determining the power levels at multiple harmonics and observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise as taught by Kell in Col. 10, Lines 23-28, Col. 8, Lines 39-46 and 16-25.

Regarding Claims 17, Eugene teaches the permittivity is determined over a large applied frequency range (Page 1, number 4) however Eugene in view of Larrabee fails to explicitly disclose determining a value indicative of the permittivity of a cell population is carried out for between 2 and 50 different excitation frequencies, in particular for between 10 and 40 different excitation frequencies, more particularly for between 20 and 30 different excitation frequencies.
Kell teaches a monitoring apparatus for cellular biological material comprising an applied signal to current electrodes and data from the voltage electrodes at a sampling frequency at 25 times the frequency, at blocks consisting of 512 samples (Col. 7, Lines 11-20; Fig. 14 showing  excited with fields at frequencies of 1 Hz through 100 Hz; Col. 10, Lines 25-28 The 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a value indicative of the permittivity of a cell population is carried out for between 2 and 50 different excitation frequencies, in particular for between 10 and 40 different excitation frequencies, more particularly for between 20 and 30 different excitation frequencies for the benefit of collecting spectra and forming an ensemble of power spectra in order to enhance the signal to noise ratio, which was used for the registration of non-linear biological dielectric spectra and to determine power levels at various harmonics as taught by Kell in Col. 7, Lines 10-27; Col. 10, Lines 25-28; Col. 7, Lines 11-20.

Regarding Claim 30, Eugene in view of Larrabee fails to explicitly disclose wherein the data processing device is configured to determine, from the first sampled values and the second sampled values, at least one of the amplitude of the oscillating excitation current, the amplitude of that spectral component of the voltage that has the excitation frequency, and the phase shift between excitation current and said spectral component of the voltage and wherein the data processing device is configured to determine the value indicative of the permittivity of the cell population on the basis of one or more of the amplitude of the oscillating excitation current, the amplitude of that spectral component of the voltage that has the excitation frequency, and the phase shift between excitation current and said spectral component of the voltage.
Kell teaches determining from a first sampled values and a second sampled values, at least one of the amplitude of an oscillating excitation current, the amplitude of that spectral component of the voltage that has the excitation frequency, and the phase shift between excitation current and  (Col. 8, Lines 39-46 exciting frequency was varied and the amplitude observed; Col 8, Lines 16-25 observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise; Col. 9 Lines 31-36 disclosing measurement of dielectric permittivity monitored and observed), for the benefit of determining the power levels at multiple harmonics and observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise and providing a sensitive means of distinguishing the metabolic states of living cells.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and determine, from the first sampled values and the second sampled values, at least one of the amplitude of the oscillating excitation current, the amplitude of that spectral component of the voltage that has the excitation frequency, and the phase shift between excitation current and said spectral component of the voltage and wherein the data processing device is configured to determine the value indicative of the permittivity of the cell population on the basis of one or more of the amplitude of the oscillating excitation current, the amplitude of that spectral component of the voltage that has the excitation frequency, and the phase shift between excitation current and said spectral component of the voltage for the benefit of determining the power levels at multiple harmonics and observing whether the magnitude of various harmonics remain essentially constant in an environment of high noise and providing a sensitive means of distinguishing the metabolic states of living cells.as taught by Kell in Col. 10, Lines 23-28, Col. 8, Lines 39-46 and 16-25, Col. 9 Lines 31-36.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eugene et al. (GB 2447477A), hereinafter ‘Eugene’, in view of Larrabee et al. (US 5602333), hereinafter ‘Larrabee’ and further in view of Kell et al. (US 4810650), hereinafter ‘Kell’.

Regarding Claim 35, Eugene in view of Larrabee fails to explicitly disclose wherein the oscillator circuit is coupled to the first excitation electrode and the second excitation electrode via a transformer.
Kell teaches an oscillator circuit coupled to a first excitation electrode (Fig. 5, 4a) and a second excitation electrode (Fig. 5, 4b) via a transformer (Fig. 5, 20) for the benefit of providing isolation which avoids undesirable ground loop currents (Col. 6, Lines 48-52). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the oscillator circuit coupled to the first excitation electrode and the second excitation electrode via a transformer for the benefit of providing isolation which avoids undesirable ground loop currents as taught by Kell in Col. 6, Lines 48-52 and shown in Fig. 5.

Allowable Subject Matter
Claims 15, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 15, the closest prior art fails to disclose nor would it be obvious to combine “determining a spectral power of the excitation current and that spectral component of the voltage that has the excitation frequency, determining the total power of excitation current and voltage between the first measuring electrode and the second measuring electrode, and determining a measure for the measurement accuracy of the value indicative of the permittivity .
Regarding Claim 36, the closest prior art fails to disclose nor would it be obvious to combine “wherein the transformer has a parallel capacitance from 0.5 to 10 pF, in particular from 1 to 5 pF” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Regarding Claim 37, the closest prior art fails to disclose nor would it be obvious to combine “wherein the data processing device is configured to determine a spectral power of the excitation current and that spectral component of the voltage that has the excitation frequency and to determine the total power of excitation current and voltage between the first measuring electrode and the second measuring electrode, and wherein the data processing device is further configured to determine a measure for the measuring accuracy of the value indicative of the permittivity of the cell population on the basis of the said spectral power and the total power, said measure being in particular the signal-to-noise ratio on the basis of said spectral power and the total power” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868